UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

B.D., a minor, by and through his parents )
and next friends, Anne and Brantley )
Davis, et al., )
)
Plaintiffs, )
)
v. ) Civil Case No. 13-01223 (RJL)
) l
DISTRICT OF COLUMBIA, ) F l L E D
Defendant. § SEP 0 2 2014
Clerk u.s Dismm a Bankruptcy
  COU|"[S fOf T.h(‘ DiSlflCl Gi COlUfTIiJiB

(Augusr jg, 2014) [Dkt. ##5, 31
Plaintiffs Anne and Brantley Davis»-as parents and next friends of their son,

B.D.-(together "plaintiffs") commenced this action against the District of Columbia
("defendant") on August 8, 2013, claiming that the District of Columbia Public Schools
("DCPS"`) committed violations of the Individuals with Disabilities Education Act
("IDEA"), 20 U.S.C. § 1400 et seq., the Rehabilitation Act of 1973, 29 U.S.C. § 70l et
seq., and the Americans with Disabilities Act ("ADA"), 42 U.S.C. § l2l0l et seq. See
Complaint [Dkt. #l].l Now before the Court is defendant’s Motion for Partial Dismissal

ofthe Amended Complaint ("Def.’s Mot.").? See Def.’s Mot. [Dkt. 8]. Upon

1 Plaintiffs filed an Amended Complaint-as a matter of right-on September 27, 2013. See
Fed. R. Civ. P. l5(a)(l)(B); see also Amended Complaint ("Am. Compl.") [Dkt. #6].

2 Defendant filed a Motion for Partial Dismissal of plaintiffs’ original complaint on September
l l, 2013. See Motion to Dismiss [Dkt. #5]. This motion, however, "became moot when
plaintiff[s] filed [their] First Amended Complaint and therefore will be denied." Baliterra v.

l

consideration of the parties’ pleadings, relevant law, and the entire record in this case, the
Court GRANTS, in part, and DENIES, in part, defendant’s Motion for Partial Dismissal
of the Amended Complaint.

BACKGROUND

This case involves the provision of special education-and related services-by
the District of Columbia Public Schools for the plaintiffs’ minor son_B.D. See Am.
Compl. at l. B.D. is a disabled student who suffers from "a complex set of problems and
disabling conditions that significantly inhibit his ability to progress educationally without
the support of special education and related services." Id. 11 l0. B.D.’s disabilities
include "specif`ic learning disabilities, attention deficit hyperactivity disorder ("ADHD"),
various physical health problems, gross and fine motor coordination issues, behavioral
problems, sensory dysregulation and inadequate social skills." Ia’.

From mid-2006 through mid-2009, DCPS funded B.D.’s enrollment at the
Kingsbury Day School ("Kingsbury"), which was "able to provide special education
programming commensurate with his needs." Ia'. 111 l 1-l2. Since June 2009, B.D. has
only attended school with other children for one month.3 See Plaintiffs’ Memorandum of

Points and Authorities in Opposition to Defendants’ Motion to Partially Dismiss the

Wes! Va. Bd. ofMea'., 253 F. Supp. 2d 9, 14 (D.D.C. 2003); see also Anderson v. USAA Cas. Ins.
Co., 218 F.R.D. 307, 3 ll (D.D.C. 2003) (denying motions to dismiss original complaint without
prejudice where original complaint superseded by amended complaint); Bancoult v. M€Namara,
214 F.R.D. 5, l3 (D.D.C. 2003) (same). Accordingly, defendant’s Motion for Partial Dismissal
of plaintiffs’ original complaint is DENIED, as moot.

3 At the end of the 2008-2009 academic year, it was agreed that Kingsbury could no longer meet

2

Amended Complaint ("Pls.’ Opp’n") [Dkt. #1 l] at 3. Plaintiffs’ claims in this case stem
from their various efforts to obtain a Free Appropriate Public Education ("FAPE") for
B.D., as well as from their administrative challenges4 to the allegedly unsatisfactory
individual Education Plans ("IEP") DCPS has developed for B.D. in the years since
2009.5
STANDARD OF REVIEW
The court may dismiss a complaint or any portion of it for failure to state a claim

upon which relief may be granted. See Fed. R. Civ. P. l2(b)(6). ln considering a
motion to dismiss, however, the court may only consider "the facts alleged in the
complaint, any documents either attached to or incorporated in the complaint and matters
of which [the court] may take judicial notice." E.E,O.C. v. St. Frarzcz`s Xavz`er Parochz`al
Sch., 117 F.3d 62l, 624 (D.C. Cir. 1997). To survive a motion to dismiss, a plaintiff

must plead "factual content that allows the court to draw the reasonable inference that the

B.D.’s special education needs. See Am. Compl. 11 13.

4 Plaintiffs brought various administrative challenges before the District of Columbia Office of
the State Superintendent of Education ("OSSE"). See e.g., Am. Compl., Ex. 2 (OSSE Hearing
Officer Determination`).

5 Plaintiffs’ eight-count Amended Complaint seeks the following: reimbursement of attorney’s
fees as prevailing parties in OSSE Case No. 2012-0730, see Am. Compl. 1111 74-77 (Count One),
an appeal ofthe May 16, 2013 OSSE Hearing Officer Determination, see id. 1111 78-81 (Count
Two), reimbursement of attorney’s fees as prevailing parties in OSSE Case No. 2013-021 l, see
id. 1111 82-85 (Count Three), an appeal of portions of the May 10, 2013 OSSE Hearing Officer
Determination, see id. 1111 86-89 (Count Four), an appeal of the May 30, 2013 OSSE Hearing
Officer Detei‘niination, see z'd. 1111 90-95 (Count Five), damages for defendant’s alleged
discrimination against B.D, based on his disabilities, see id. 1111 96-1 14 (Counts Six and Seven),
and damages for defendant’s alleged unlawful retaliation against plaintiffs, see id. 1111 ll5- 123
(Count Eight).

defendant is liable for the misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678
<2009).

In considering a Rule 12(b)(6) motion, the court must construe the complaint "in
favor of the plaintiff, who must be granted the benefit of all inferences that can be derived
from the facts alleged." Schuler v. Um'ted States, 617 F.2d 605, 608 (D.C. Cir. 1979)
(internal citation and quotation marks omitted). However, factual allegations, even
though assumed to be true, must still "be enough to raise a right to relief above the
speculative level." Bell All. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Moreover,
the court need not "accept legal conclusions cast in the form of factual allegations," nor
"inferences drawn by plaintiffs if such inferences are unsupported by the facts set out in
the complaint." Kowal v. MC1 Commc ’ns Corp., 16 F.3d l27l, 1276 (D.C. Cir. 1994).

ANALYSIS
I Plaintiffs are not Prevailing Parties in Case No. 2012-0730

In 2010, in an effort to return B.D. to school_and in reliance on DCPS’s
authorization for testing with a private psychologist_l\/Is. Davis arranged for B.D. to
undergo a psychological examination with Dr. Maria Zimmitti. See Ain. Compl. 1111
15-16. Ms. Davis paid $l,000 for the examination, but was not reimbursed by DCPS.
See z`d. 1111 16-17. Plaintiffs filed an administrative due process claim seeking
reimbursement for the cost of the psychological examination. See z`a’. 11 18. The parties

reached a settlement-memorialized in a Consent Order issued by Hearing Officer Bruce

Ryan on December 20, 20l2-requiring DCPS to reimburse plaintiffs in the amount of
$1,000 with 45 calendar days. See ia’., Ex. 1 (Consent Order, Stua’ent, By and through
Parents v. District ofColumbia Public Sclzools, Case No. 2012-0730). Plaintiffs now
seek attorney’s fees as prevailing parties in Case No. 2012-0730. See ia'. 1111 74-77
(Count One).

The IDEA permits courts to award reasonable attorney’s fees to a prevailing party
that is the parent ofa child with a disability. See 20 U.S.C. § l415(i)(3)(B)(i)(I). To
qualify as a prevailing party, a party must show that it has obtained a "material alteration
ofthe legal relationship ofthe parties." Buckltannon Bd. & Care Ho)ne, Inc. v. W. Va.
Dep ’t Health & Human Res., 532 U.S. 598, 604 (2001) (citing Tex. State Teachers Ass ’n
v. Garlana’ Irza’ep. Sclz. Dz`st., 489 U.S. 782, 792-93 (1989)). Moreover, a party claiming
prevailing party status must obtain a "court-ordered change in the legal relationship
between the plaintiff and the defendant; [a] judgment rendered in the claimant’s favor;
and [must show] that the claimant was not a prevailing party merely by virtue of having
acquired a judicial pronouncement rather than judicial relief." District of Columbia v.
Straus, 607 F. Supp. 2d 180, 183-84 (D.D.C. 2009) (quoting Rol)z`nson v. District of
Colurnl)z'a, Civ. No. 06~1253-RCL, 2007 WL 2257326, at *4 (D.D.C. Aug. 2, 2007)
(emphasis added). Under certain circumstances, a consent decree can convey prevailing
party status. See Alegrl`a v. District ofColuml)ia, 391 F.3d 262, 265 (D.C. Cir. 2004).

Unfortunately for plaintiffs, however, that is not the case here.

F or a settlement to convey prevailing party status it must-at a minimum~be
approved by the court and incorporated into a consent decree that provides for some level

of continuing judicial oversight. See Bush ex rel. A.H. v. District of Columbz'a, 579 F.

Supp. 2d 22, 29 (D.D.C. 2008); see also, Report and Recommendation at 53, Thompson v.

District ofColumbz'a, Civ. No. l2-00l03~AK (D.D.C. July l, 2013), ECF No. 28. Here,
the hearing officer merely reduced the settlement to paper without expressing "official
judicial approval"` of the agreement or retaining any "continuing judicial oversight." See
Am. Compl., Ex. 1 (Consent Order). The Consent Order in this case did not materially
alter the legal relationship between the parties, and thus plaintiffs were not prevailing
parties for the purpose of seeking attomey’s fees under the IDEA.

II. ADA and Rehabilitation Act

A. Discrimination Claims
In Counts Six and Seven of the Amended Complaint, plaintiffs allege that DCPS

discriminated against B.D. because of his disability_in violation of the ADA and the
Rehabilitation Act_by not providing him with home instruction or "any reasonable level
of educational service[s]." See Am. Compl. 11 97; see also z'a’. 1111 96-1 l4. The ADA
states that no disabled person shall "be excluded from participation in or be denied the
benefits of the services, programs, or activities of a public entity" because of his or her
disability. 42 U.S.C. § 12132. Similarly, the Rehabilitation Act provides that "[n]o

otherwise qualified individual with a disability . . . shall, solely by reason of her or his

disability, be excluded from the participation in, be denied the benefits of, or be subjected
to discrimination under any program or activity receiving F ederal financial assistance."6
29 U.S.C. § 794(a). In analyzing claims of discrimination, courts frequently interpret the
ADA and the Rehabilitation Act analogously. See, e.g., Alston v. District of Colurnbia,
561 F. Supp. 2d 29, 39 (D.D.C. 2008) (citing Weixel v. Bd. ofEduc., 287 F.3d 138, 148
(2d Cir. 2002)).

To effectively state a claim of discrimination under the Rehabilitation Act, a
plaintiff must show that "he or she was discriminated against solely by reason of his [or
her] handicap." Walker v. District ofColumbz`a, 157 F. Supp. 2d ll, 35 (D.D.C. 2001)
(internal quotation marks and citation omitted). Additionally, a plaintiff must show that
the defendant exhibited either "bad faith or gross misjudgment,"’ z'cl. (citation omitted),
and "[l]iability will not be imposed so long as the [defendants] involved have exercised
professional judgment, in such a way as not to depart grossly from accepted standards
among educational professionals." la’. at 35~36 (internal quotation marks and citation
omitted). Indeed our Circuit has recognized_in the lDEA context_that in order to state
a claim of discrimination in violation of the Rehabilitation Act, "something more than a
mere failure to provide [a FAPE] must be shown." Luncefora’ v. District of Columbia
Ba’. ofEduc., 745 F.2d 1577, 1580 (D.C. Cir. 1984) (quoting Monahan v. Nel)raska, 687
F.2d 1164, 1170 478 F.3d 364, 369 (D.C.
Cir. 2007); Srrzith v. District ofColumbz`a, 430 F.3d 450, 455 (D.C. Cir. 2005); see also

Duncan v. Waslz. Metro, Area Transl`tAutlz., 214 F.R.D. 43, 49-50 (D.D.C. 2003). The

agency." 29 U.S.C. § 794(b)(2)(B).
7 Although this analysis focuses on the Rehabilitation Act, "it applies with equal force" to
plaintiffs’ claims under the APA. Cf Alston, 561 F. Supp. 2d at 39.

8

Amended Complaint fails to state any specific "protected activity" that plaintiffs were
engaged in when they were allegedly retaliated against by DCPS.

Moreover, the allegedly retaliatory conduct by DCPS is, in fact, mandated by law.
See D.C. Code § 4-1321.02 (requiring "school official[s]" to report any instances of child
neglect, including when "any child . . . has 10 or more days of unexcused absences within
a school year"); see also D.C. Code § 16-230l(9)(A)(ii) (defining "neglected child" as
one without proper education as required by law). Because plaintiffs objected to DCPS’s
placement of B.D. in a residential school-and then failed to enroll B.D. in either the
local DCPS public school or a private school of their choosing_DCPS was required by
law to report them to the Child and Family Services Agency. See D.C. Code §
4-l32l.02(a-l). lt strains credulity, to say the least, for plaintiffs to argue that DCPS
engaged in retaliatory behavior simply by reporting conduct that it had a legal obligation
to report. Thus, plaintiffs fail to effectively plead a cause of action for retaliation under

the ADA or the Rehabilitation Act, and their claim must fail.

CONCLUSION

Accordingly, for all the foregoing reasons, the Court DENIES defendant’s Motion
for Partial Dismissal of plaintiffs’ original complaint, as moot, and GRANTS, in part, and
DENIES, in part, defendant’s Motion for Partial Dismissal of the Amended Complaint.
Accordingly, the only remaining claims in this case are those contained in Counts Two,
Three, Four, and Five of the Amended Complaint. An Order consistent with this

decision accompanies this l\/lemorandum Opinion.

 

United Stat" 2 strict Judge

10